                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

                v.                                           Case No. 17-C-1740

GARY L. PANSIER and
JOAN R. PANSIER,

                       Defendants.


                                            ORDER


       The United States of America commenced this action to reduce to judgment unpaid federal

tax assessments made against Gary Pansier for tax years 1996 through 1998 and against Gary and

Joan Pansier for tax years 2000 through 2006 and 2014. Ms. Pansier filed a suggestion of death

as to Mr. Pansier on September 24, 2020. Rule 25 addresses the substitution of a party upon death

and provides:

       If a party dies and the claim is not extinguished, the court may order substitution of
       the proper party. A motion for substitution may be made by any party or by the
       decedent’s successor or representative. If the motion is not made within 90 days
       after service of a statement noting the death, the action by or against the decedent
       must be dismissed.

Fed. R. Civ. P. 25(a)(1).

       On December 7, 2020, the Court granted the United States’ motion to appoint a personal

representative for the Estate of Gary Pansier and appointed Ms. Pansier as personal representative.

The Court noted that, in the event Ms. Pansier refused her appointment as personal representative,

the United States shall select one of Mr. Pansier’s surviving relatives to be the personal

representative. Ms. Pansier refused her appointment as personal representative, so the United




         Case 1:17-cv-01740-WCG Filed 07/20/21 Page 1 of 2 Document 77
States was to select an appropriate personal representative and to notify the Court once an

individual accepted the appointment. On December 16, 2020, the Court granted the United States’

motion to extend the time in which to substitute party, and extended the time period under Rule

25(a)(1) to March 23, 2021. Dkt. No. 43. To date, no motion to substitute has been filed.

Accordingly, all claims against Mr. Pansier are dismissed.

       SO ORDERED at Green Bay, Wisconsin this 20th day of July, 2021.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach
                                                    United States District Judge




                                               2

         Case 1:17-cv-01740-WCG Filed 07/20/21 Page 2 of 2 Document 77
